Citation Nr: 0022242	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas
                            

THE ISSUES

1.  Entitlement to service connection for hearing loss, 
secondary to the veteran's service-connected sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism.

3.  Entitlement to a compensable evaluation for sinusitis.

4.  Entitlement to a compensable evaluation for 
endometriosis.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinea corpus of the hands and wrists.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that the issue of entitlement to 
service connection for hearing loss, secondary to the 
veteran's service-connected sinusitis, and the issue of 
entitlement to a compensable evaluation for sinusitis will be 
addressed in the REMAND section, following the decision 
below.

The Board also notes that service connection for 
hypothyroidism, endometriosis, and tinea corpus of the hands 
and wrists was granted in a September 1993 rating decision, 
and a 10 percent evaluation and noncompensable evaluations 
were assigned, respectively.  In July 1996, the RO received 
the veteran's request for increased evaluations, which it 
denied in an October 1996 rating decision.  The veteran then 
appealed.  During the pendency of this appeal, the RO, in an 
October 1999 rating decision, increased the veteran's 
disability rating to 10 percent for her tinea corpus of the 
hands and wrists, effective from the date of claim.  The RO 
confirmed and continued the assigned evaluations for the 
veteran's hypothyroidism and endometriosis.  As such, these 
evaluations remain in effect and are the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  The veteran has submitted a claim that is plausible and 
capable of substantiation, as to entitlement to service 
connection for hearing loss, secondary to her service-
connected sinusitis.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to evaluation of her hypothyroidism, 
endometriosis, and tinea corpus of the hands and wrists has 
been obtained by the RO.

3.  The veteran's hypothyroidism is manifested by complaints 
of tiredness, constipation, and dry skin and hair, and she 
takes medication for her hypothyroidism.

4.  The veteran's endometriosis has been clinically noted to 
be probably cured, with no current reports of pelvic pain or 
heavy or irregular bleeding.

5.  The veteran's tinea corpus of the hands and wrists is 
manifested by complaints of dryness, cracking, peeling, and 
pus bumps, which has worsened.  Physical examination revealed 
erythematous, dry and fissured hands and fingers, and mild 
scaling with a few pinpoint vesicles.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss, secondary to the veteran's service-connected 
sinusitis, is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  The schedular criteria for a 30 percent evaluation for 
the veteran's hypothyroidism have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.119, Diagnostic Code 7903 (1999).

3.  The schedular criteria for a compensable evaluation for 
the veteran's endometriosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.116, Diagnostic Code 7629 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's tinea corpus of the hands and 
wrists have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to secondary service connection for hearing loss

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In this respect, the Board finds that there is clinical 
evidence of a current disability (mild conductive hearing 
loss and symptoms of aural fullness), evidence of in-service 
incurrence (the veteran's assertions), and clinical evidence 
suggesting that the veteran's conductive hearing loss and 
aural fullness are related to her service-connected sinusitis 
(the June 1998 VA ear disease examination).  As such, the 
veteran has submitted a well grounded claim of entitlement to 
secondary service connection.  See Caluza v. Brown, supra; 
see also 38 C.F.R. § 3.310(a).

Entitlement to increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's hypothyroidism is addressed by the 
schedular criteria applicable to the endocrine system.  See 
38 C.F.R. Part 4, § 4.119.  Specifically, Diagnostic Code 
7903 (Hypothyroidism) provides for a 10 percent evaluation 
where there is evidence of fatigability or where continuous 
medication is required for control.  A 30 percent evaluation, 
the next higher evaluation available, is warranted where 
there is evidence of fatigability, constipation, and metal 
sluggishness.  A 60 percent evaluation is warranted where 
there is evidence of muscular weakness, mental disturbance, 
and weight gain.

The veteran's endometriosis is addressed by the schedular 
criteria applicable to gynecological conditions and disorders 
of the breast.  See 38 C.F.R. Part 4, § 4.116.  Specifically, 
Diagnostic Code 7629 (Endometriosis) provides for a 10 
percent evaluation where there is evidence of pelvic pain or 
heavy or irregular bleeding that requires continuous 
treatment for control.  A 30 percent evaluation, the next 
higher evaluation available, is warranted where there is 
evidence of pelvic pain or heavy or irregular bleeding that 
is not controlled by treatment.  A maximum 50 percent 
evaluation is warranted where there is evidence of lesions 
involving the bowel or bladder that are confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by bleeding, and bowel or bladder symptoms.

The veteran's tinea corpus of the hands and wrists is 
addressed by the schedular criteria applicable to the skin.  
See 38 C.F.R. Part 4, § 4.118.  Specifically, Diagnostic Code 
7813 (Dermatophytosis) provides for rating as eczema.  In 
turn, Diagnostic Code 7806 (Eczema) provides for a 
noncompensable evaluation where there is evidence of slight, 
if any, exfoliation, exudation, or itching on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
where there is evidence of exfoliation, exudation, or itching 
on an exposed surface or extensive area.  A 30 percent 
evaluation, the next higher evaluation available, is 
warranted where there is evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.

II.  Factual Background

The veteran's private medical records (dated from February 
1992 to March 1997) reflect her history of hypothyroidism, 
endometriosis, and eczema.  It was noted that the veteran was 
taking Synthroid for her hypothyroidism and that she had 
complaints of fatigue, severe malaise, and constipation.  It 
was also noted that she had taken Triphasil birth control 
pills for suppression of her endometriosis.  The veteran had 
done well on this therapy until May 1995, when she reported 
increasing left-sided pelvic pain and increasing cramps with 
her period.  The veteran was switched to Depo Provera, to 
which she responded well.  The veteran was also put on Obenix 
to help her lose weight.  It was noted in a September 1996 
entry that the veteran had lost six pounds on Obenix and that 
she was feeling better.  The veteran wished to weigh about 
125 pounds.  At that time, she was only nine pounds away.

The April 1997 VA gynecological examination reflects the 
veteran's history of ablation of endometrial implants, which 
was followed with Depo Lupron.  It also reflects the 
veteran's treatment with birth control pills and Depo Provera 
for suppression of the veteran's endometriosis.  She had 
recently been switched back to birth control pills, as she 
had experienced backache, lower abdominal pain, and spotting 
while on Depo Provera.  The veteran's pelvic examination 
revealed a normal vulva and vagina.  Her cervix appeared 
clean, and the uterus was anterior, normal-sized, and 
moveable.  There were no adenal masses.  The recorded 
impression was endometriosis.  The veteran was advised to 
continue the same regimen, i.e., taking birth control pills.

The April 1997 VA general medical examination reflects the 
veteran's history of endometriosis and its treatment.  It 
also reflects her history of hypothyroidism and eczema.  The 
veteran stated that the eczema on her hands caused lots of 
cracking, which bothered her.  The veteran also had dry areas 
on other parts of her skin.  She had been prescribed Lidex 
multiple lotions.  She also wore gloves when she washed 
dishes, because detergents bothered her hands.  The veteran 
reported that her lips were scarred because of her eczema.  
Photographs were ordered of the veteran's hands and face.  
Physical examination found some mild fissuring and dryness to 
the dorsum of both hands, especially over the second and 
third digits.  The veteran also had a patch of dry skin about 
the size of a nickel on her right upper arm and a patch on 
her right thorax.  In pertinent part, the recorded assessment 
was hypothyroidism, on replacement therapy; the veteran 
appeared euthyroid, and thyroid function tests were ordered; 
tinea corpus of the hands and wrists; it looked like the 
veteran had some patches of dry skin.

A review of the enclosed slides of the veteran's face, hands, 
and other body parts revealed areas of redness.

The June 1998 VA skin diseases examination indicates that the 
veteran developed eczema while stationed in Germany.  It was 
noted that she had been treated with Lidex, different topical 
steroids, and moisturizers.  The veteran reported that the 
rash worsened during the winter and during times of stress.  
Her hands were mainly affected, but she also got dry patches 
on various other spots.  The veteran only complained of 
having some dryness of her hands.  It was noted that she 
currently only used moisturizers but no steroids, as she was 
pregnant.  Physical examination revealed slight erythematous 
scaly plaques on the distal parts of her hands, which were 
like cracking in between finger webs.  The rest of the 
veteran's body was without rash.  The diagnosis was eczema, 
and the examiner recommended that the veteran continue using 
moisturizers and avoid hot water and drying soaps.

The September 1999 endocrine consultation reflects the 
veteran's service medical history as to her hypothyroidism.  
At the time she was diagnosed, the veteran complained of easy 
fatigue, weight gain, and some cold intolerance.  Currently, 
she complained of tiredness, constipation, and dry skin and 
hair.  She denied any muscle cramps.  It was noted that the 
veteran was post partum and that her thyroid medication had 
been reduced in dosage.  The veteran expressed a preference 
for warm weather.  It was also noted that she had had her 
first menses in July, with a second menses in August.  
Current medications consisted of L-thyroxine.  Physical 
examination found the veteran's skin to be slightly dry, with 
eczema on her hands.  The veteran's thyroid was diffusely 
enlarged with an irregular surface.  It was moderately firm 
in consistency.  Neurological examination showed slightly 
hypoactive deep tendon reflexes.  It was noted that the 
veteran was moderately obese, with a diffusely enlarged 
thyroid gland that was consistent with Hashimoto's 
thyroiditis.  The veteran was continued on the same dosage of 
L-thyroxine and advised to lose weight and increase her 
physical activity.

The September 1999 VA skin diseases examination reflects the 
veteran's nine-year history of hand dryness and cracking.  It 
also reflects the veteran's complaints of peeling, pus bumps, 
and cracking of her hands, which had gotten worse over the 
past two months.  As the veteran was breast-feeding, she used 
only over-the-counter topical solutions.  It was noted that 
the veteran also had two areas on her chest, which had been 
identified as ringworm.  The veteran stated that she had 
significant itching of both her hands and chest.  Physical 
examination found erythematous, dry fissured hands and 
fingers, which was greatest on the dorsal aspect of both 
hands, and mild scaling with a few pinpoint vesicles.  There 
were no pustules and no ulcerations.  The assessment noted 
the veteran's long history of hand eczema and that hand 
eczema could be made worse by prolonged exposure to water, 
household chores, or occupational jobs.  Treatment included 
topical steroids and antihistamines.  The examiner also noted 
that there had been no limitation of motion upon examination.

The September 1999 VA gynecological examination reflects the 
veteran's history of repeated laparoscopies.  It was noted 
that the veteran had had a baby in January 1999, which had 
been without difficulty.  It was also noted that the veteran 
had done well post partum and that she was currently breast-
feeding.  The veteran stated that she had had one menstrual 
cycle since delivering.  She used condoms for birth control 
purposes.  Pelvic examination found the veteran's vulva and 
vagina to be within normal limits.  Her cervix was 
nulliparous.  On bilateral examination, the veteran's uterus 
was normal in size, and there were no adenal masses, 
scarring, or nodularity.  The diagnosis was endometriosis, 
longstanding but treated adequately, probably cured at the 
present time.

III.  Application and Analysis

Upon review of the pertinent clinical evidence and the 
applicable schedular criteria, the Board finds that a 30 
percent evaluation is warranted for the veteran's 
hypothyroidism.

As discussed above, Diagnostic Code 7903 provides for a 10 
percent evaluation where there is evidence of fatigability or 
where continuous medication is required for control, a 30 
percent evaluation where there is evidence of fatigability, 
constipation, and metal sluggishness, and a 60 percent 
evaluation where there is evidence of muscular weakness, 
mental disturbance, and weight gain.

Here, the Board finds that the veteran's private medical 
records and the September 1999 VA endocrine consultation 
consistently show that the veteran experiences fatigue and 
constipation due to her hypothyroidism.  As such, there is 
evidence of two of the three criteria required for a 30 
percent evaluation.  Admittedly, the Board finds no evidence 
of mental sluggishness, the third criterion required for a 
30 percent evaluation.  However, as compared to the criteria 
required for a 10 percent evaluation, the Board finds that 
the veteran's disability picture more nearly approximates a 
30 percent disability rating than a 10 percent disability 
rating.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) 
(West 1991).

In order to warrant a higher evaluation, though, there would 
need to be evidence of muscular weakness, mental disturbance, 
and weight gain.  In this respect, the Board notes that the 
veteran denied having muscle cramps upon VA examination in 
September 1999.  Also, none of the other pertinent clinical 
evidence reflects any such complaints.  As to evidence of 
mental disturbance, the Board reiterates that the evidence of 
record is negative for any indication of mental sluggishness, 
let alone mental disturbance.  Further, while the record 
reflects the incidental classification of the veteran as 
moderately obese, it also indicates that the veteran started 
a weightloss program and lost weight and that the veteran had 
a baby in January 1999.  Therefore, in light of the above, 
the Board finds the veteran's disability picture more nearly 
approximate to the criteria required for a 30 percent 
evaluation than that required for a 60 percent evaluation 
under Diagnostic Code 7903.  Id.

With respect to evaluation of the veteran's endometriosis, 
the Board finds that a noncompensable evaluation is warranted 
in this instance.  As such, the veteran's appeal as to this 
issue is denied.

As discussed above, Diagnostic Code 7629 provides for a 10 
percent evaluation where there is evidence of pelvic pain or 
heavy or irregular bleeding that requires continuous 
treatment for control.  A 30 percent evaluation is warranted 
where there is evidence of pelvic pain or heavy or irregular 
bleeding that is not controlled by treatment, and a maximum 
50 percent evaluation is warranted where there is evidence of 
lesions involving the bowel or bladder that are confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by bleeding, and bowel or bladder symptoms.

In this respect, the Board acknowledges that the record shows 
that the veteran was put on birth control pills and Depo 
Provera in order to suppress her endometriosis.  However, 
upon VA gynecological examination in September 1999, no such 
suppressive therapy was currently noted.  Further, the Board 
notes that the veteran did not report any pelvic pain at that 
time, although pelvic pain is shown historically by the 
record, nor did she report any heavy bleeding.  As for 
irregular bleeding, the Board reiterates that the veteran had 
been treated with Depo Provera at one point and that she was 
breast-feeding her child in September 1999.  Moreover, the 
examiner stated at that time, in September 1999, that the 
veteran's endometriosis, while longstanding, had been treated 
adequately and was probably cured at the present time.  
Therefore, in light of the above, the Board finds the 
veteran's disability picture to more nearly approximate a 
noncompensable evaluation.  Id.

In reaching this determination, denying the veteran a 
compensable evaluation for her endometriosis, the Board again 
acknowledges the historical evidence showing that the veteran 
had experienced pelvic pain and that she had required 
continuous treatment for control.  The Board stresses, 
though, that the most current clinical evidence of record, 
the September 1999 VA gynecological examination, is negative 
for such findings.  Indeed, the veteran's endometriosis was 
probably cured.  In this respect, while VA must review the 
recorded history of the veteran's disability in order to make 
a more accurate evaluation, applicable VA regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

With respect to evaluation of the veteran's tinea corpus of 
the hands and wrists, the Board finds that an evaluation in 
excess of 10 percent is unwarranted in this instance.  As 
such, the veteran's appeal as to this issue is also denied.

As discussed above, Diagnostic Code 7813 provides for rating 
as eczema.  In turn, Diagnostic Code 7806 provides for a 
noncompensable evaluation where there is evidence of slight, 
if any, exfoliation, exudation, or itching on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
where there is evidence of exfoliation, exudation, or itching 
on an exposed surface or extensive area.  A 30 percent 
evaluation is warranted where there is evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

In this instance, the Board initially notes that only service 
connection for the veteran's hands and wrists has been 
established.  As such, the Board will not consider the dry or 
red patches on the veteran's face, chest, and other body 
parts.  The Board also reiterates that the veteran is 
currently rated as 10 percent disabled under Diagnostic Codes 
7813 and 7806.

In order to warrant a higher evaluation of 30 percent, there 
would need to be evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Here, though, 
the Board notes that while the veteran reported pus bumps 
upon VA examination in September 1999, physical examination 
was negative for any postules or ulcerations.  Further, 
historically, the record has been negative for any clinical 
findings of exudation or extensive lesions.  Instead, the 
record suggests that the veteran's primary complaint as to 
her hands was dryness and cracking, not constant exudation or 
itching, and physical findings noted mild fissuring and 
slight erythematous.  As to the itching reported by the 
veteran upon VA examination in September 1999, while 
qualified by the veteran as significant, she did not indicate 
that it was constant, and the Board points out that the 
record up until September 1999 is negative for any such 
complaints.  

As for marked disfigurement, the Board stresses that the 
veteran is in receipt of service connection only for her 
hands and feet, not any other body part.  As such, 
consideration of the veteran's level of disability is 
confined to consideration of those areas.  Further, the Board 
notes that the veteran's eczema has never been described or 
classified as disfiguring, let alone markedly disfiguring, in 
her private medical records or in any VA examination report 
findings.

Therefore, in light of the above, the Board finds that the 
veteran's current disability picture more nearly approximates 
the criteria required for a 10 percent evaluation than that 
required for a 30 percent evaluation under Diagnostic Codes 
7813 and 7806.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase her 
disability ratings in the November 1996 statement of the case 
and in the October 1999 supplemental statement of the case, 
as she was provided with the applicable schedular criteria 
and informed of the reasons and bases of the RO's actions.


ORDER

The claim of entitlement to service connection for hearing 
loss, secondary to the veteran's service-connected sinusitis, 
is well grounded.

A 30 percent evaluation for the veteran's hypothyroidism is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.

A compensable evaluation for the veteran's endometriosis is 
denied.

An evaluation in excess of 10 percent for the veteran's tinea 
corpus of the hands and wrists is denied.


REMAND

In view of the Board's decision above, finding that the 
veteran's claim for hearing loss as secondary to her service-
connected sinusitis is well grounded, VA must now assist the 
veteran in the development of facts pertinent to her claim.  
See 38 U.S.C.A. § 5107(a).

In this respect, the Board notes that the clinical evidence 
of record, specifically the June 1998 VA ear disease 
examination and the June 1998 VA audiometric evaluation, 
reflects the veteran's complaints of aural fullness and in 
some manner suggests that the veteran's mild conductive 
hearing loss and aural fullness are the manifestation of the 
same symptomatology.  Given this clinical discussion and the 
basic premise of the veteran's claim for entitlement to 
secondary service connection, that she just does not hear as 
well as she used to and it is due to her service-connected 
sinusitis, the Board cannot help but question if, indeed, the 
mild conductive hearing loss and aural fullness are one and 
the same.  In effect, then, in the alternative, should the RO 
not also consider entitlement to secondary service connection 
for aural fullness?  

Further, given the examiner's notation in the June 1998 VA 
ear disease examination that the veteran was off her allergic 
rhinitis medications and that this could contribute to her 
mild conductive hearing loss and aural fullness, the Board 
again cannot help but question whether the veteran is indeed 
entitled to secondary service connection, either for hearing 
loss or aural fullness or both.  It would appear from the 
record that the veteran's service-connected sinusitis 
manifests itself in this manner.  If this is the case, then 
such symptomatology would need to be considered in the 
evaluation of the veteran's sinusitis and her current level 
of disability due to her sinusitis.

The Board stresses in this discussion of the veteran's claim 
for secondary service connection and an increased evaluation 
for her sinusitis that a review of the procedural development 
as to the veteran's initial claim for service connection for 
sinusitis indicates that the RO has not drawn a distinction 
between the veteran's sinusitis and allergic rhinitis, both 
in its original grant of service connection and in its 
consideration of an assigned evaluation.  Rather, sinusitis 
and rhinitis have been used similarly and interchangeably.  
As such, the Board finds no reason to draw such a distinction 
now.  The Board notes this procedural development as to the 
veteran's sinusitis, as the nexus opinion contained in the 
June 1998 VA ear disease examination is actually expressed 
within the context of the veteran's allergic rhinitis 
medications.

Therefore, in light of the above, the issue of entitlement to 
service connection for hearing loss, secondary to the 
veteran's service-connected sinusitis, and the issue of 
entitlement to a compensable evaluation for sinusitis will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
sinusitis, including any treatment 
received for her ears, should be obtained 
by the RO and incorporated into the 
claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
relationship, if any, between the 
veteran's service-connected sinusitis and 
her aural fullness and mild conductive 
hearing loss.  All suggested studies 
should be performed, and the examiner 
should elicit all of the veteran's 
subjective complaints as to her sinusitis 
and aural fullness.  All findings should 
be recorded in detail.

The examiner should be informed that, to 
date, there has been no distinction made 
as to the veteran's sinusitis and 
rhinitis.  As to any opinions expressed 
by the examiner, he or she should so note 
if such a distinction is clinically 
necessary.  The examiner should express 
the rationale for any opinions expressed.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of 
secondary service connection for hearing 
loss, the propriety of including aural 
fullness in the veteran's secondary 
service connection claim, and the 
propriety of a compensable evaluation for 
the veteran's sinusitis, considering all 
pertinent law and regulation, in light of 
the examination report and any 
conclusions expressed therein.

If the veteran's claim remains denied in 
whole or in part, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



- 12 -


